Donald L. Corbin, Judge. I concur in the result arrived at in this decision, however, I must voice my disagreement with the majority’s inference concerning its first point. The majority opinion states that there is no evidence to support the contention that the “misconduct had any connection with the work.” That statement is premised on the fact that appellant was “not on duty”, and “not on the job” at the time of the incident, and it occurred “in his own home.” This fact, alone, is not dispositive of the question of whether the misconduct was in connection with the work. It is not enough to say that because an act of misconduct relates to the “private life” of the employee that it is not connected with his employment. In certain instances, as illustrated in cases from other jurisdictions, the off-duty actions of an employee may be the basis for a disqualification from unemployment compensation for misconduct. In Gregory v. Anderson, 14 Wis.2d 130, 109 N. W.2d 675, 89 ALR2d 1081, the claimant was discharged for drinking intoxicating liquors during his off-duty hours. Claimant in that case had made an agreement with the employer to abstain from such conduct because of an agreement the employer had with his automobile insurance carrier. The Wisconsin Supreme Court held that a deliberate violation of the agreement or rule constituted an wilful disregard of the employer’s business interests. The Wisconsin court in its opinion stated the following: Because of the nature of certain employments, conduct of employees during off-duty hours may harm or tend to harm the interests of the employer. A few examples will suffice to demonstrate that this is so. A merchant might be harmed if a clerk employed by him should make statements to customers, and prospective customers, disparaging the quality of merchandise sold by the merchant, although such statements were made at social functions when the employee was off duty. A Y.M.C.A. secretary, who, while outside of his hours of employment, patronizes taverns selling intoxicating liquor, would tend to injure the interests of the organization employing him, which organization seeks to build good character among the youth of the community. Bank tellers, who outside of their working hours, gamble on horse races or speculate (not invest) in the stock market, probably are more likely to be tempted to embezzle funds of the bank than those tellers who do not. A rule of the particular employer, which forbids any of these off-duty employee activities covered in these three illustrations, would be a reasonble one, and discharge for violation thereof would be for misconduct connected with the employment within the meaning of sec. 108.04 (5), Stats. In the case of Johnson v. Board of Commissioners of Port of New Orleans, 348 So.2d 1289 (La. 1977), the Louisiana Supreme Court dealt with misconduct by an off-duty policeman. The Court stated the following: We determine the controlling factor to be that in this instance a policeman violated the regulations concerning his conduct to the detriment of his employer and its duty to the citizens of the state. Because of the nature of his employment, that is a policeman with the sworn duty to uphold the laws of this state, and see to the safety of its citizens and the security of their property, it is particularly important that Johnson’s conduct both on duty and off, be such as to instill confidence in his concern for safety and accordingly we conclude the facts provide a reasonable basis for the Board of Review to find misconduct connected with his employment. It is noted that the majority contemplates the circumstance where an off-duty policeman could be said to perform acts in connection with his work if he holds himself out to the public as a policeman at the time the act is committed. Certain areas of employment require higher standards of its employees than do others; and I believe that a police officer is held to an even higher standard of conduct than that contemplated by the majority. Johnson v. Board of Commissioners of Port of New Orleans, supra. However, I agree with the decision in this case because I recognize, as the majority does, that in this case there is no evidence to indicate a wilfull or intentional violation of the rules or customs of the employer because of the mental condition of claimant. Mayfield, C.J., and Cooper, J., join in this concurrence.